Case 9:20-md-02924-RLR Document 2966 Entered on FLSD Docket 03/05/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                                        MDL NO. 2924
   PRODUCTS LIABILITY                                                                 20-MD-2924
   LITIGATION

                                                         JUDGE ROBIN L. ROSENBERG
                                                MAGISTRATE JUDGE BRUCE E. REINHART

   THIS DOCUMENT RELATES TO:

   Mayor and City Council of Baltimore
   v. GlaxoSmithKline, et al.
   No. 9:21-cv-80245-RLR

   THE MAYOR AND CITY COUNCIL OF BALTIMORE’S UNOPPOSED MOTION FOR
    LEAVE TO FILE A MOTION TO REMAND PURSUANT TO AMENDED PRETRIAL
                               ORDER # 24

      Plaintiff the Mayor and City Council of Baltimore (“Baltimore” or the “City”) respectfully

   moves this Court for leave to file its Motion to Remand pursuant to Amended Pretrial Order

   # 24. Counsel for the City has conferred with co-lead counsel for both Plaintiffs and Defendants

   and confirmed that there is no opposition to this request. Counsel for the City has also notified

   the Special Master of this Request.

                  The City exercised its chartered authority pursuant to its police power to regulate

  conduct within the City and its inherent governmental authority by initiating legal action in the

  Circuit Court of Maryland, based solely on Maryland law, to recover damages and remedy the

  harm caused to its residents and itself arising from Defendants’ conduct in marketing, promoting,

  advertising, and/or selling ranitidine and/or Zantac (“Zantac/ranitidine”) to Baltimore and its

  residents. The City’s Complaint seeks no relief under federal law, and expressly disavows any

  claims arising under federal law. See No. 1:21-cv-00041-GLR (D. Md.), Dkt. 1-1 (“Complaint”)

  ¶¶ 7, 174, 175; see also id. ¶¶ 317, 320, 322, 324, 326, 328, 330, 332, 334, 336, 338, 341, 344,

  346, 348, 350, 352, 354, 356, 358, 360.
Case 9:20-md-02924-RLR Document 2966 Entered on FLSD Docket 03/05/2021 Page 2 of 6




                  Notwithstanding the lack of federal subject matter jurisdiction, Defendants

  removed the City’s case to federal court and invoked diversity jurisdiction and federal question

  jurisdiction, even though both are absent on the face of the Complaint. The City promptly

  moved to remand, and the City’s motion to remand was fully briefed. On February 1, 2021, the

  U.S. District Court for the District of Maryland denied without prejudice the City’s motion to

  remand and granted Defendants’ motion to stay all proceedings pending transfer to multidistrict

  litigation (Dkt. 75 in No. 1:21-cv-00041-GLR (D. Md.)). The following day, the City’s case was

  transferred by the JPML to this Court.

                  On February 19, 2021, this Court issued an order granting the California

  Plaintiffs’ Motion to Remand (Order Granting the Plaintiffs’ Motion to Remand, Dkt. 2824 in

  MDL-2924-RLR). In the California Plaintiffs’ cases, this Court concluded that “the parties are

  not diverse and, at least as a facial matter, the cases (which are devoid of federal claims) may not

  be removed to federal court.” Dkt. 2824 in MDL-2924-RLR at 1 (citing Lincoln Prop. Co. v.

  Roche, 546 U.S. 81, 89 (2005); see also 28 U.S.C. § 1332(a)).

                  On February 25, 2021, this Court issued an order granting the State of New

  Mexico’s Motion to Remand (Dkt. 2870 in MDL-2924-RLR).1                   In that order, the Court

  concluded “the Defendants have not met their burden to show (i) that the federal-state balance of

  cases is satisfied by permitting the removal of cases bringing claims involving federally-

  regulated products and (ii) that the federal issues in this case are substantial to the federal system

  as a whole, consistent with binding, controlling precedent decided by the Supreme Court.” Id. at

  11.



   1
    The following day the Court issued an order granting the State of New Mexico’s Motion to
   Remand to New Mexico State Court (Dkt. 107 in No. 20-cv-82312-RLR).



                                                    2
Case 9:20-md-02924-RLR Document 2966 Entered on FLSD Docket 03/05/2021 Page 3 of 6




                  Also on February 25, 2021, following the Court’s order remanding New

  Mexico’s case, the City’s counsel contacted Defendants’ Co-Lead Counsel and requested that

  they stipulate to remanding the City’s case to Maryland state court, since this Court has rejected

  Defendants’ similar efforts to remove state court actions to federal court on both federal question

  and diversity grounds. The City’s counsel also indicated that absent such a stipulation, the City

  would move for remand and seek reimbursement of attorneys’ fees in light of the Defendants’

  insistence on unnecessary motion practice.

                  On March 1, 2021, Defendants’ Co-Lead Counsel indicated their intent to file a

  notice withdrawing the federal question basis for removal in Baltimore’s case, but maintained

  that diversity jurisdiction is a proper basis for removal of the City’s case. On March 4, 2021,

  Defendant Perrigo Research & Development Company (“Perrigo”) filed a notice of partial

  withdrawal of its notice of removal and withdrew federal question jurisdiction as one of the

  bases for removal of this action. Dkt. 81 in 9:21-cv-80245-RLR (“Notice”). In its Notice,

  Perrigo “continues to maintain that jurisdiction is proper over this action on the basis of diversity

  jurisdiction.” Id.

                  “Removal is entirely a creature of statute” and the removal statutes “are to be

  strictly construed.” Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002) (citations

  omitted); see also Purdue Pharma L.P. v. Kentucky, 704 F.3d 208, 213 (2d Cir. 2013) (“[I]n light

  of the congressional intent to restrict federal court jurisdiction, as well as the importance of

  preserving the independence of state governments, federal courts construe the removal statute

  narrowly, resolving any doubts against removability.”) (citations and quotations omitted). These

  strict restrictions, applicable to all attempts to remove state-court actions to federal court, are

  heightened where, as here, the action is brought pursuant to a governmental plaintiff’s police




                                                    3
Case 9:20-md-02924-RLR Document 2966 Entered on FLSD Docket 03/05/2021 Page 4 of 6




  powers. See, e.g., Mayor & City Council of Baltimore v. BP P.L.C., 388 F. Supp. 3d 538, 571-72

  (D. Md. 2019), as amended (June 20, 2019), aff’d, 952 F.3d 452 (4th Cir. 2020), cert. granted,

  141 S. Ct. 222 (2020) (rejecting the defendant’s argument that removal was proper under 28

  U.S.C. § 1452(a) where Baltimore’s action on behalf of the public to remedy and prevent

  environmental damage, punish wrongdoers, and deter illegal activity was an exercise of its police

  and regulatory powers) (citing cases).

                  Here, as in the California Plaintiffs’ cases, which were remanded, the parties are

  not diverse, and this case should be remanded to state court. Specifically, the City is a Maryland

  citizen and three defendants are also Maryland citizens, i.e. Maryland-based companies that sold

  their own store-brand ranitidine products. Complaint ¶¶ 8, 142, 159, 162.

                  Thus, the City respectfully requests that this Court grant leave to allow it to file

  its motion to remand, so that this Court can promptly consider remanding this action back to

  Maryland state court, where it was originally filed and where it belongs.

                  The City has conferred with Plaintiffs’ Co-Lead Counsel concerning this Motion

  (see Amended PTO-24 ¶ 10), and Plaintiffs’ Co-Lead Counsel support granting the leave

  requested. As required by Amended PTO-24, ¶ 10, the City has also notified the Special Master

  of its intent to file this motion.    As required by L.R. 7.1(a)(3), the City consulted with

  Defendants’ Lead Counsel and confirmed that Defendants’ Lead Counsel do not object to the

  City’s motion for leave.

          WHEREFORE, the City respectfully requests leave to file a Motion for Remand and have

   it heard and ruled upon as soon as practicable.




                                                     4
Case 9:20-md-02924-RLR Document 2966 Entered on FLSD Docket 03/05/2021 Page 5 of 6




    Dated: March 5, 2021               RESPECTFULLY SUBMITTED,

                                       GRANT & EISENHOFER P.A.

                                         /s/ Kyle J. McGee
                                       Kyle J. McGee (DE # 5558)
    BALTIMORE CITY DEPARTMENT          kmcgee@gelaw.com
    OF LAW                             Laina M. Herbert (DE # 4717)
    James L. Shea (No. 00142)          lherbert@gelaw.com
    City Solicitor                     123 S. Justison Street
    James.Shea@baltimorecity.gov       Wilmington, DE 19801
    Sara Gross (No. 27704)             Tel.: (302) 622-7000
    Chief Solicitor, Litigation        Fax.: (302) 622-7100
    Sara.Gross@baltimorecity.gov
    100 N. Holiday Street, Suite 109   GORDON WOLF & CARNEY, CHTD.
    Baltimore, MD 21202                Richard S. Gordon (No. 06882)
    Tel.: (410) 396-3947               rgordon@gwcfirm.com
    Fax: (410) 547-1025                Martin Wolf (No. 09425)
                                       mwolf@gwcfirm.com
                                       Benjamin H. Carney (No. 27984)
                                       bcarney@gwcfirm.com
                                       100 W. Pennsylvania Avenue, Suite 100
                                       Townson, MD 21204
                                       Tel. (410) 825-2300
                                       Fax.: (410) 825-0066

                                       Attorneys for Plaintiff Mayor & City Council of Baltimore




                                        5
Case 9:20-md-02924-RLR Document 2966 Entered on FLSD Docket 03/05/2021 Page 6 of 6




                                  CERTIFICATE OF SERVICE

          I hereby certify that on March 5, 2021, I filed the foregoing The Mayor and City

   Council of Baltimore’s Unopposed Motion For Leave to File a Motion to Remand Pursuant

   to Amended Pretrial Order # 24 and this Certificate of Service electronically through the

   CM/ECF system, which will send notice of filing to all CM/ECF participants.



   Dated: March 5, 2021                       RESPECTFULLY SUBMITTED,

                                              GRANT & EISENHOFER P.A.

                                                /s/ Kyle J. McGee
                                              Kyle J. McGee (DE # 5558)
                                              kmcgee@gelaw.com
                                              Laina M. Herbert (DE # 4717)
                                              lherbert@gelaw.com
                                              123 S. Justison Street
                                              Wilmington, DE 19801
                                              Tel.: (302) 622-7000
                                              Fax.: (302) 622-7100


                                              Attorneys for Plaintiff Mayor & City Council of Baltimore




                                                 6
